DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 15 is objected to because of the following informalities:
In claim 15, line 2, “the process of the set-top box” should be changed to --“the process of the set-top box”--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DaCosta (US 2008/0134256 A1).
As to claim 1, DaCosta discloses a set-top box (Fig. 1, 20), comprising:
a network communication interface (Fig. 1, 34, 36; paragraph 35);
a processor coupled to the network communication interface (Fig. 1, 30; paragraph 29);
a memory accessible to the processor (Fig. 1, 32; paragraph 29); and
programming in the memory, wherein execution of the programming by the processor configures the set-top box to perform functions (Fig. 1, 32; paragraph 29), including functions to:
receive media information from a mobile application of a portable handheld device (portable device sending media data to TV/STB; Fig. 3, steps 154; paragraph 42-43) having the media information obtained from a mobile entertainment system (wherein the portable device received the media data from a different mobile device or television system; Fig. 2, 9, paragraph 26, 36-38, 60), the media information including media identification and position information of multimedia content from a network accessible to the mobile entertainment system (identifying the program and current play position; Fig. 3, steps 154; paragraph 41-44);
parse the media information using at least one of a local or an internet based search via at least one of a wireless communication network or a headend of an IP, cable or satellite network to locate a broadcast program or recorded media content matching the media information (searching EPG data to locate the matching program; paragraph 32-35, 38, 43-44); and


As to claim 2, DaCosta discloses wherein execution of the programming by the processor to perform the function to parse the media information includes:
searching at least one of a local network based or internet based programming information to locate data provided in the media information (paragraph 32-35, 38, 43-44); and
downloading the matching broadcast program or recorded media content to at least one of the set-top box or the headend of the IP, cable or satellite network (paragraph 20, 22, 35, 44, 47, 56, 58).

As to claim 3, DaCosta discloses wherein the downloaded broadcast program or recorded media content is stored in a memory of the set-top box (wherein the stb includes a PVR recording programs; paragraph 20, 22, 47, 56, 58).

As to claim 4, DaCosta discloses wherein the downloaded matching broadcast program or recorded media content is sent to the set-top box or the headend of the IP, cable or satellite network in accordance with at least one of the data over cable service 

As to claim 5, DaCosta discloses wherein the wireless communication network is a local area network (LAN) and the parsed media information is sent to the IP, cable or satellite network over the LAN (paragraph 64-72, 77).

As to claim 6, DaCosta discloses wherein the wireless communication network is a network operating according to Bluetooth, ZigBee, or WiFi protocol (paragraph 77).

As to claim 7, DaCosta discloses a method, comprising:
recording media information including media identification and position information of multimedia content from a network accessible to a mobile entertainment system (different mobile device or television system storing media data to be sent to a portable device; Fig. 2, 9, paragraph 26, 36-38, 60);
establish a first wireless communication network link (paragraph 64-72, 77) between the mobile entertainment system and a portable device (wherein the portable device received the media data from a different mobile device or television system; Fig. 2, 9, paragraph 26, 36-38, 60),
sending the recorded media information including the media identification and position information from the mobile entertainment system to the portable device (wherein the portable device received the media data from a different mobile device or television system; Fig. 2, 9, paragraph 26, 36-38, 60), wherein the sent recorded media 
establish a second wireless communication network link between the portable device with a set-top box accessible to a headend of an IP, cable or satellite network (portable device sending media data to TV/STB; Fig. 3, steps 154; paragraph 42-43); 
sending the stored media information including the media identification and position information (identifying the program and current play position; Fig. 3, steps 154; paragraph 41-44) from the portable device to the set-top box (portable device sending media data to TV/STB; Fig. 3, steps 154; paragraph 42-43)
parsing the received media information including the media identification and position information using at least one of a local or an internet based search via the set-top box connected to at least one of a wireless communication network or the headend of the IP, cable or satellite network (searching EPG data to locate the matching program; paragraph 32-35, 38, 43-44); and
determining whether the parsed media information including the media identification and position information matches a broadcast program or recorded media content (paragraph 43-44); and
upon determining that the media information matches the broadcast program or recorded media content, playing the broadcast program or recorded media content from a specific position indicated in the media information on at least one of a display device or an audio receiver accessible to the set-top box or the headend of the IP, cable or satellite network (Fig. 3, 188; the identified program is played at the identified playback position; paragraph 39, 44).

As to claim 8, DaCosta discloses wherein the first wireless communication network link of the mobile entertainment system with the portable device and the second wireless communication network link of the portable device with the set-top box are completed through at least one of Bluetooth, NFC, WiFi, peer-to-peer, or ZigBee communication protocol (paragraph 77).

As to claim 9, DaCosta discloses wherein parsing the received media information including the media identification and position information includes:
searching at least one of a local network based or internet based programming information to locate data provided in the media information (paragraph 32-35, 38, 43-44); and
downloading the matching broadcast program or recorded media content to at least one of the set-top box or the headend of the IP, cable or satellite network (paragraph 35, 44).

As to claim 10, DaCosta discloses wherein the downloaded broadcast program or recorded media content is stored in a memory of the set-top box (wherein the stb includes a PVR recording programs; paragraph 20, 22, 47, 56, 58).

As to claim 11, DaCosta discloses wherein the downloaded broadcast program or recorded media content is sent to the set-top box or the headend of the IP, cable or 

As to claim12, DaCosta discloses wherein the wireless communication network is a local area network (LAN) and the parsed media information is sent to the IP, cable or satellite network over the LAN (paragraph 64-72, 77).

As to claim 13, DaCosta discloses wherein the wireless communication network is a network operating according to Bluetooth, ZigBee, or WiFi protocol (paragraph 77).

As to claim 14, DaCosta discloses a non-transitory machine-readable medium containing machine-readable programming instructions (Fig. 1, 32; paragraph 29), the instructions causing a processor of a set-top box to perform functions to:
receive media information from a mobile application of a portable handheld device (portable device sending media data to TV/STB; Fig. 3, steps 154; paragraph 42-43) having the media information obtained from a mobile entertainment system (wherein the portable device received the media data from a different mobile device or television system; Fig. 2, 9, paragraph 26, 36-38, 60), the media information including media identification and position information of multimedia content from a network accessible to the mobile entertainment system (identifying the program and current play position; Fig. 3, steps 154; paragraph 41-44);
parse the media information using at least one of a local or an internet based search via at least one of a wireless communication network or a headend of an IP, 
upon locating the media information that matches the broadcast program or recorded media content, play the broadcast program or recorded media content from a specific position indicated in the media information on at least one of a display device or an audio receiver accessible to the set-top box and the headend of the IP, cable or satellite network (Fig. 3, 188; the identified program is played at the identified playback position; paragraph 39, 44).

As to claim 15, DaCosta discloses wherein the instructions cause the processor of the set-top box to further parse the media information to:
search at least one of a local network based or internet based programming information to locate data provided in the media information (paragraph 32-35, 38, 43-44); and
download the matching broadcast program or recorded media content to at least one of the set-top box or the headend of the IP, cable or satellite network (paragraph 35, 44).

As to claim 16, DaCosta discloses wherein the instructions cause the processor to store the matching broadcast program or recorded media content in a memory of the set-top box (wherein the stb includes a PVR recording programs; paragraph 20, 22, 47, 56, 58).

As to claim 17, DaCosta discloses wherein the instructions cause the downloaded matching broadcast program or recorded media content to be sent to the headend of the cable or satellite network in accordance with at least one of the data over cable service interface specification (DOCSIS) or internet protocol (see DaCosta at paragraph 35).

As to claim 18, DaCosta discloses wherein the wireless communication network is a local area network (LAN) (paragraph 64-72, 77).

As to claim 19, DaCosta discloses wherein the wireless communication network is a network operating according to Bluetooth, ZigBee, or WiFi protocol (paragraph 77).

As to claim 20, DaCosta discloses wherein the instructions cause the set-top box to wirelessly communicate with the portable device through at least one of Bluetooth, NFC, WiFi, peer-to-peer, or ZigBee communication protocol (paragraph 77).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Sheleheda whose telephone number is (571)272-7357.  The examiner can normally be reached on M-F 8 am-5 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James R Sheleheda/           Primary Examiner, Art Unit 2424